DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mining computing entity (MCE) is configured to send/receive/provide” and “trusted execution environment entity computing entity (TEE-CE) being adapted to receive/compare/provide/sign/send“ in claim 7; “mining computing entity (MCE) is configured to send/receive/provide” in claim 8; and “trusted execution environment entity computing entity (TEE-CE) being configured to receive/compare/provide/sign/send” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bathen et al, U.S. Patent 10,554,746.

As per claim 8, it is taught of a mining computing entity (MCE) for mining a block in a decentralized blockchain consensus network (DBCN)(col. 6, lines 3-11), the MCE being configured to:
i. send a signing request for mining a new block of a blockchain to a trusted execution environment computing entity (TEE-CE)(TEE-CE is interpreted as the mempool in Bathen et al, col. 6, lines 6-11), the signing request including block information (col. 7, lines 4-7), the block information including block height information (col. 7, lines 23-26);
ii. receive, upon successful matching, the signed new block based on the block information from the TEE-CE (col. 6, lines 41-43 and col. 7, lines 4-7 & 23-27), and
iii. provide the new signed block to the DBCN (updated metadata related to the mining verification is stored on the blockchain, col. 7, lines 4-7 & 42-49).
As per claim 9, it is disclosed wherein the MCE comprising the TEE-CE (col. 6, lines 41-43).
As per claim 10, it is taught of a method for mining a block in a decentralized blockchain consensus network (DBCN) by a mining computing entity (MCE)(col. 6, lines 3-11), the method comprising:

ii. receiving, upon successful matching, the signed new block based on the block information from the TEE-CE (col. 6, lines 41-43 and col. 7, lines 4-7 & 23-27), and
iii. providing the new signed block to the DBCN (updated metadata related to the mining verification is stored on the blockchain, col. 7, lines 4-7 & 42-49).
As per claim 14, it is disclosed of a non-transitory computer readable medium storing a program causing a computer to execute a method for mining a block in a decentralized blockchain consensus network (DBCN)(col. 6, lines 3-11), the method comprising:
i. sending by a mining computing entity (MCE), a signing request for mining a new block of a blockchain to a trusted execution environment computing entity (TEE-CE)(TEE-CE is interpreted as the mempool in Bathen et al, col. 6, lines 6-11), the signing request including block information (col. 7, lines 4-7), the block information including block height information (col. 7, lines 23-26),
ii. receiving, upon successful matching, the signed new block based on the block information from the TEE-CE (col. 6, lines 41-43 and col. 7, lines 4-7 & 23-27), and
iii. providing the new signed block to the DBCN (updated metadata related to the mining verification is stored on the blockchain, col. 7, lines 4-7 & 42-49).

Allowable Subject Matter
Claims 1, 2, 7, 11-13, and 15-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

As per claim 7, it was not found to be taught in the prior art of receiving, from a mining computing entity (MCE), a signing request for mining a new block of a blockchain, the signing request including block information, the block information including block height information, compare the block height information of the received signing request with the block height information from a last signing request, provide a matching, when a difference between the block height information of the received signing request and the block height information from the last signing request satisfies a defined value, sign the new block based on the block information upon providing the matching, and send the signed new block to the MCE.
As per claim 11, it was not found to be taught in the prior art of receiving, from a mining computing entity (MCE), a signing request for mining a new block of a blockchain, the signing request including block information, the block information including block height information, compare the block height information of the received signing request with the block height information from a last signing request, provide a matching, when a difference between the block height information of the received signing request and the block height information from the last signing request satisfies a defined value, sign the new block based on the block information upon providing the matching, and send the signed new block to the MCE.

As per claim 13, it was not found to be taught in the prior art of sending, by computing entity, a signing request for mining a new block of a blockchain to a trusted execution environment computing entity (TEE-CE), the signing request including block information, the block information including block height information, comparing, by the TEE-CE, the block height information of the signing request with the block height information from a last signing request and providing a matching, when a difference between the block height information of the received signing request and the block height information from the last signing request satisfies a defined value, upon matching, signing, by the TEE-CE the new block based on the block information, and providing the new signed block to the DBCN.
As per claim 15, it was not found to be taught in the prior art of receiving, from a mining computing entity (MCE), a signing request for mining a new block of a blockchain, the signing request including block information, the block information including block height information; comparing the block height information of the received signing request with block height information from a last signing request; providing a matching, when a difference between the block height information of the received signing request and the block height information from the last signing request satisfies a defined value; signing the new block based on the block information upon matching; and sending the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karame et al, US 2021/0135854 is a related teaching by the Applicant.
Ma et al, US 2020/0145195 is relied upon for a miner finding a hash (eligible signature) for a new block, and broadcasting the signature of the new block, see paragraph 0037.
Garg et al, US 2020/0279284 is relied upon for disclosing of mining new blocks in a blockchain by confirming digital signatures, see paragraph 0023.
Karame et al, US 2020/0228318 is a related teaching by the Applicant.
Destefanis et al, US 2020/0104809 is relied upon for disclosing of detecting before one of the mining nodes solves a proof-of-work if a new block is added to a blockchain by detecting a block height increase, see paragraph 0105.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794.  The examiner can normally be reached on 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
























/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431